DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to communication filed on 10/20/2021.
	Claim 42 has been added. 
	Claims 1-20 and 28 have been cancelled. 
	Claims 21, 29 and 35 have been amended. 
	Claims 21-27 and 29-42 are allowed.

Response to Arguments
	Applicant’s arguments, see Remarks, filed 10/20/2021, with respect to Claim Rejection 35 U. S. C. §  103 have been fully considered and are persuasive.  The Claim Rejection 35 U. S. C. § 103 has been withdrawn. 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 07/13/2021, Perry et al. (US2015/0332265A1) teaches a method of receiving transaction data in an authorization request message from an access device, where the transaction data is associated with a 
	Shrivastava (US2014/0019352A1) teaches a multi-purpose virtual card transaction apparatuses, methods and systems (“WIP”) transform wallet in proxy card generation requests and purchase inputs via WIP components into wallet in proxy card generation notifications and wallet in proxy card-based transaction purchase notifications. the WIP server may receive a transaction authentication request associated with a proxy payment identifier, and then determine that the proxy payment identifier is associated with an electronic wallet. Shrivastava further teaches the WIP sever may further obtain a payment identifier associated with the electronic wallet, and authenticate the transaction using the obtained payment identifier associated with the electronic wallet.
	Ramkumar et al (US2012/0299961A1) teaches techniques for augmenting an image of an object captured and displayed in real time with associated content, the method for augmenting the image includes receiving information defining a sampled frame of a video being captured by an electronic device in substantially real time, providing a retrieved content for display with the captured image on the electronic 
	Katzin et al.(US2014/0337175A1)	 teaches an universal electronic payment apparatus, methods and systems (“UEP”) transform touchscreen inputs into a virtual wallet mobile application interface via UEP components into purchase transaction triggers and receipt notices. The UEP provides, via a user device, a product information search request; and obtains, in response to the product information search request, information on a first product for sale by a first merchant and a second product for sale by a second merchant.
	A prior art made of record and not relied upon of:
	VAN OS etal. (US 2016/0253665 A1) teaching a user interface includes information identifying a plurality of retailers; a device receives a request to initiate a payment transaction with a first retailer of the plurality of retailers.
	Dai (US 9,501,773 B2) teaching a secured transaction description may including a merchant ID.
	However, the combination of Perry in view of Shrivastava further in view of Ramkumar furthermore in view of Katzin further in view of VAN in view of Dai is silent as to explicitly disclosing “associating, by the server computer and to the virtual point of sale, a starting time and an ending time for an active time window that allows access to the virtual point of sale via a display of an icon during the active time window; receiving, by the server computer, a consumer location from a computing device associated with a consumer; when the computing device associated with the consumer accesses the server computer within the active time window, transmitting, by the server computer, the merchant identifier and the geolocation of the virtual point of sale to the computing device associated with the consumer based at least in part on the consumer location, wherein the computing device associated with the consumer is configured to display [[an]] the icon representing the virtual point of sale for the geolocation of the merchant in augmented reality, wherein the icon is superimposed over an image generated by a camera of the computing device during the active time window”. Therefore, the examiner is allowing independent claims 21, 29 and 35 as they are rendered novel, nonobvious. Depending claims 22-27 and 42, 30-34 and 36-41, respectively, and thus are also allowable for depending on allowable subject matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVIA SALMAN/Examiner, Art Unit 3687